DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin1 (Non Patent Literature - Two Parallel Deep Convolutional Neural Networks for Pedestrian Detection), in view of Karim2 (Non Patent Literature – Illustrated: 10 CNN Architectures).
As to claim 1, Lin teaches a convolutional neural network operation (CNN) accelerator configured to perform a convolutional neural network operation [FIG.2:Two Parallel Deep Convolutional Neural Networks], which can be divided into a plurality of sub-partial operations at least comprising a first 5sub-partial operation and a second sub-partial operation [upper row of TPDCNN and lower row of TPDCNN], wherein the CNN accelerator comprises: at least two sub-accelerators [upper row and lower row], comprising: a first sub-accelerator [FIG. 2: 2 inceptions in upper row], comprising: I units of first CNN processor cores [FIG. 1: Convs in inception];  10J units of first element-wise & quantize processors [FIG. 1: DepthConcat]; a second sub-accelerator [FIG.2: 3 inceptions in lower row], comprising: X units of second CNN processor cores[FIG. 1: Convs in inception]; Y units of second element-wise & quantize processors [FIG.1: DepthConvat]; and  15, wherein the above variables I, J, K, X are all greater than 0; 31File: US14543F0SUNDIAL CONFIDENTIALwherein the first sub-accelerator independently performs the first sub-partial operation [page 4, paragraph of Upper row of TPDCNN]; wherein the second sub-accelerator independently performs the second sub-partial operation [page 4, paragraph of Lower row of TPDCNN];  5wherein the first sub-accelerator and the second sub-accelerator satisfy a relation of different numbers of cores, which refers to the establishment of at least one of the three relations, namely, "I is different from X", "J is different from Y", and "K is different from Z" [there is difference between 2 inceptions and 3 inceptions].
Lin does not teach pool and nonlinear function processors.
Karim teaches a convolutional neural network architectures that implements Rectified linear Units (ReLUs) as activation functions in the inceptions] [Fig. 4: Inception-v1] [Fig. 5: Inception-v3] [Fig. 8: Inception-v4] [All convolutional layers are followed by batch norm and ReLU activation].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of implementing ReLU as suggested in Karim into Lin as activation function. One having ordinary skill in the art would have been motivated to make such modification to get better gradient propagation.
As to claim 2, Lin does not teach wherein the plurality of 10sub-partial operations further comprise a third partial convolutional neural network operation, and the CNN accelerator further comprise a third sub-accelerator, comprising: R units of first CNN processor cores; S units of first element-wise & quantize processors; and  15T units of first pool and nonlinear function processor, wherein the above variables R-T are all greater than 0; wherein the third sub-accelerator independently performs the third partial convolutional neural network operation;  32File: US14543F0SUNDIAL CONFIDENTIAL Reference of Assignee: P52080056US / Reference of SUNDIAL: US14543PA wherein the first sub-accelerator and the third sub-accelerator satisfy a relation of different numbers of cores, which refers to the establishment of at least one of the three relations, namely, "I is different from R", "J is different from S", and "K is different from T", but discloses capability of add more sub-accelerators [Section of “B. Two parallel Deep Convolutional Neural Networks”: “TRDCNN has two rows (with each row a separated model) as shown in Fig. 2. Without loss of generality, it can be added wit more rows for different tasks if necessary.”].
Thus, it would have been obvious matter of design choice to a person of ordinary skill in the art to add extra sub-accelerator which is parallel to existing sub-accelerator. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally with adding numbers of extra sub-accelerators which is parallel to existing sub-accelerator because the functionality of the system is not affected.
As to claim 3, Lin in view of Karim teaches wherein the element-wise & quantize processors are configured to process a scalar operation selected from a group of operations composed of addition, deduction, multiplication, division, batch normalization, quantization, bias and scaling [Lin, FIG. 1] [Karim, Figs. 4, 5 and 8, and corresponding texts].
As to claim 4, Karim teaches wherein the pool and nonlinear function processor are configured to process a non-linear activation operation selected from a group of operations composed of rectified linear unit (ReLU), Sigmoid function and Tanh function [Figs. 5 and 8 and corresponding texts].
As to claim 7, Lin teaches wherein the convolutional neural network operation comprises a trunk operation [Upper row of TPDCNN] and a first branch operation [Lower row of TPDCNN]; the first sub-partial operation comprises the trunk operation, and the second sub-partial operation comprises the first branch 10operation; the first sub-accelerator performs the trunk operation [page 4, paragraph of Upper row of TPDCNN], and the second sub-accelerator performs the first branch operation [page 4, paragraph of Lower row of TPDCNN].
Allowable Subject Matter
Claims 5, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Appu et al., US 11353868 B2.
Ko et al., US 11347297 B1.
Yao et al., US 20220147791 A1.
Volpe et al., US 11281967 B1.
Vantrease et al., US 11275661 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lin was cited in the IDS filed on 10/02/2020.
        2 Karim was cited in the IDS filed on 10/02/2020.